Citation Nr: 1206740	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 27, 2009 and higher than 50 percent beginning on May 27, 2009.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior April 4, 2011.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO that increased the rating for the service-connected PTSD from 10 percent to 30 percent, effective on March 20, 2007.

In an April 2010 rating decision, the RO increased the rating from 30 percent to 50 percent for the service-connected PTSD, effective on May 27, 2009.

The Board has reviewed the contents of the Veteran's Virtual VA file and found the matter was readjudicated again in July 2011 when the RO increased the rating for the service-connected PTSD to 100 percent, effective on April 4, 2011.

Since the Veteran has expressed dissatisfaction with the 50 rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal for the period prior to the assignment of the 100 percent schedular rating.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran had earlier requested a hearing before a Decision Review Officer and a Veteran's Law Judge; however, he withdrew this requests in June 2010.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record. 

In a September 2010 rating decision, the RO denied the claim for a TDIU rating.  Given holding of the Court in Rice, the Board must address this matter as part of the claim for increase for the period of the appeal prior to April 4, 2011.   

In a December 2010 rating decision, the RO granted service connection and assigned a 60 percent rating for coronary artery disease, effective on June 26, 1997.  

The issue of a TDIU rating for the period of the appeal prior to April 4, 2011 is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to April 2008, the service-connected PTSD is shown to have been productive of a disability picture that more closely resembled that of reduced reliability and productivity due to symptoms such as intermittent panic attacks and anxiety, depression, irritability, flashbacks, fair impulse control, isolation, nightmares and some forgetfulness.

2.  For the period of the appeal beginning in April 2008, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking or mood and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 50 percent, but not higher for the period of the appeal prior to April 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2011). 

2.  The criteria for the assignment of an increased rating of 70 percent, but not higher for the period of the appeal beginning in April 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The March 2007 and June 2010 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding how disability ratings are assigned, disability ratings, and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  These examinations are deemed adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA's duty is met. 


Legal Criteria for Increased Rating and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130 , Diagnostic Code 9411. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id. 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A March 2007 VA treatment record indicated that the Veteran had been referred due to worsening symptoms of depression and anxiety.  He complained of irritability, fidgetiness, hypervigilance and panic attacks for the last three weeks, isolation, anhedonia, difficulty falling asleep, combat nightmares and waking up violently, and a dislike of crowds.  These symptoms were noted to be of a mild degree and did not disable the Veteran to a major extent.  He also complained of becoming more forgetful.  

The Veteran denied having flashbacks, violence, trouble with relationships and holidays, suicidal ideation or psychotic symptoms.  He reported being married to the same woman for 38 years and having 3 grown children.  

On examination, the Veteran was noted to maintain good eye contact and grooming and to be fidgety due to pain.  His speech was normal, and his affect was appropriate but mildly constricted.  His insight and judgment were good.  He had no suicidal or homicidal ideation or auditory or visual hallucinations, but he did have nightmares.  He was also shown to be oriented.  His current GAF score was noted to be in the range of 61 to 70. 

A suicidal risk assessment in that same month indicated that the Veteran's impulsivity included verbal aggression and yelling at family members, but not violence or other impulsive behavior.  He was noted to have anxiety, panic and social isolation, but not hopelessness/demoralization, insomnia, obessionality, alcohol use or hallucinations.

At an April 2007 VA examination, the Veteran was noted to be on medication and to have no history of suicidal behavior or violence.  He complained of having nightmares, flashbacks and hypervigilance and being easily startled.  His symptoms were increasing and occurring 3 to 4 times a week.  He also reported being jumpy and irritable and sitting with his back against the wall.  

The VA examiner noted that these symptoms seemed to be moderate in nature.  The Veteran reported having these symptoms most days and without any periods of remission.  He reported being married and having 3 children.  His relationship with his family was noted to be generally normal, but he tended to isolate himself from other people, such as friends and relatives.  

On mental status examination, the Veteran was noted to be dressed casually and to be cooperative.  His mood was neutral, and his affect was blunted.  There were no abnormalities in speech, thought processes, or thought content.  There were no perceptual problems, and the Veteran did not have homicidal or suicidal ideation.  He was noted to be oriented, and his insight, judgment and impulse control were fair.  

The Veteran was not working and spent most of his time watching television or being on the computer.  He slept a lot and was able to take care of activities of daily living.  The Veteran appeared to have limited outlets such as a social network.  A GAF score of 50 was assigned.  

A subsequent February 2008 VA treatment record noted that the Veteran still had some symptoms of re-experiencing traumatic events, avoidance and increased arousal symptoms.  His nightmares caused significant distress, and he had panic attacks.  

On mental status examination, the Veteran was noted to be cooperative and calm.  He maintained good eye contact and had normal speech.  His mood was slightly anxious, and his affect was appropriate and in full range.  The thought processes were goal directed and logical, and thought content did not reveal any delusions.   He denied having suicidal and homicidal ideation or aggressive thoughts.  He had no auditory or visual hallucinations.  

Regarding cognition, the Veteran's memory was noted to be good, but his concentration showed some impairment.  His judgment and insight were good.  A GAF score of 57 was assigned.

In March 2008, the only changes noted from the previous month were those of his affect being appropriate but constricted and possible impairment of memory.

An April 2008 PTSD evaluation form submitted by the Veteran's representative was completed by a VA psychiatrist who noted treatment for little over one year.  In the physician's opinion, the Veteran met the criteria diagnostic criteria for 30 percent, 50 percent and 70 percent, but he did not meet the criteria for total occupational and social impairment.  The current GAF score was noted to be that of 57 with scores in prior years estimated as being in the range of 53 to 55.  The psychiatrist provided no comments regarding symptoms.  

An August 2008 VA treatment record indicated that the Veteran continued to function at his baseline level.  In addition to symptoms previously reported, the Veteran complained of irritability.  There was no change in the mental status examination and a GAF score of 58 was assigned.  

A suicide risk assessment in that same month indicated the Veteran continued to have verbal aggression and panic, but not anxiety.  There were no other changes since the last suicide risk assessment.

A November 2008 VA treatment record indicated that the Veteran only took medication for his anxiety and had anxiety attacks every now and then that were decreased in frequency.  He described his mood as consisting of good and bad days.  He continued to have nightmares, but the frequency had decreased.  His sleep was impaired due to other disorders.  He denied having psychotic symptoms, hopelessness or helplessness, suicidal ideation, drug or alcohol use, suicidal or homicidal ideation, delusions or paranoia, or auditory or visual hallucinations.  

On mental status examination, the Veteran had good eye contact.  His speech was normal, and he was calm, pleasant and cooperative overall.  His mood was "ok," and his affect was appropriate.  Insight, judgment, and impulse control were fair, and he was oriented.  

In December 2008, the Veteran discussed his previous employment with his VA psychiatrist and stated that he had found it difficult to continue due to his condition.  He reported having difficulty remembering things, concentrating, and focusing.  His wife helped him with chores and accompanied him to the appointment.  

The Veteran complained of nightmares, irritability with decreased frustration tolerance, feeling anxious, and panic attacks.  He denied having psychotic symptoms, hopelessness or helplessness, or suicidal ideation.  

On mental status examination, the Veteran had good eye contact and was calm and cooperative overall.  His speech was normal, and his mood was "ok" with an affect that was appropriate.  He was linear and goal directed and denied having hallucinations, delusions, paranoia or homicidal ideation.  His impulse control, insight, and judgment were fair.  Adjustments were made to his medications.

A March 2009 letter from the Veteran's son who was noted to be a health care professional reported that he talked to many physicians about his father and that they all agreed that the service-connected PTSD was severe.  He noted witnessing the Veteran's mental state decline during the past couple of years and selling his house in order to move in with his parents.  On his days off, he helped the family take care of his father by making sure he ate, showered and took his medications.  He also reported that his mother recently retired due to his father's mental state.  He added that his father was a quick thinker and had great ideas, but currently had trouble taking care of his check book and concentrating and became easily frustrated.  

A March 2009 letter from the Veteran's wife stated that, before retiring, she would leave for work in the morning and return in the afternoon to find her husband in his pajamas and sitting in the living room either staring into space or watching television.  She would get his clothes and insist that he take a shower and get dressed and would fix his meals to make sure he ate.  If she did not assist him, he would not shower or get dressed in the morning.  She retired after finding him in this state more frequently and now made sure he ate and did not spend the day doing nothing.  She had to accompany him everywhere to ensure he arrived on time and because he would forget things and get lost.  She added that he complained that he did not like being left alone and indicated that her presence at home gave him a sense of security.  She also discussed his sleepless nights, nightmares and panic attacks, which occurred in his sleep.  She recalled that, during one hospital stay, the nurses place his bed next to their station to make sure he would not take out his EKG equipment, which he had done once.  In addition to forgetting directions, he also was noted to forget the names of people he knew.  

A March 2009 treatment record noted that the Veteran had anxiety and panic symptoms and continued to report a dysphoric mood on most days.  He had decreased frustration tolerance and was very irritable and easily annoyed.  He wife reported that he was easily angered.  He felt anxious with panic 4 to 5 times a week.  He was not completely compliant with medications due to forgetfulness, so his wife was in charge.  He complained that the increase in his medication sedated him and the current dose did not help his anxiety.  He reported difficulty with remembering things, concentration and focus.  He denied having psychotic symptoms, hopelessness or helplessness, or suicidal or homicidal ideation.  

On mental status examination, the Veteran maintained intermittent eye contact.  Hs speech was normal, and he was overall cooperative.  His mood was depressed, and his affect was restricted.  He was linear and goal directed and denied having hallucinations, delusions, or paranoia.  Impulse control, insight, and judgment were fair.  There was no improvement in his disorder.  His medications were changed.

A May 2009 VA treatment record indicates that there had been some improvement with his medications but he still reported being dysphoric on most days, as well as having anxiety and irritability.  It was noted that he had difficulty establishing and maintaining effective work and social relationships.   There were no other significant changes in his symptoms.  His mental status examination was essentially the same as previously reported, other than the fact that his mood was now depressed.  

A December 2009 statement from the Veteran's wife indicated that he still could not be left alone and had a significant increase in anxiety.  

A February 2010 VA treatment record indicated that the Veteran had anxiety and panic-type symptoms almost on a daily basis.  He reported having to be with someone all of the time, like his wife and children, because if he was alone he became very anxious, had panic attacks, and sweated.  He could not drive or work and felt better when with his wife.  He still angered easily and had irritability with low frustration tolerance.  He had disturbing thoughts about Vietnam daily.  Avoidance and hypervigilance had continued, but had improved with treatment.  He continued to have difficulty with memory, concentration, focus, and in establishing and maintaining effective work and social relationships.  He was not able to work due to anxiety and panic symptoms.  He continued to deny psychotic symptoms, hallucinations, delusions, and suicidal and homicidal ideation.  His mental status examination was essentially unchanged.  

At a February 2010 VA examination, the Veteran was accompanied by his wife due to his fear of being alone.  He reported that his PTSD symptoms had not bothered him for much of his life until he became too disabled to work and had too much time on his hands to think.  He reported having symptoms that had progressively worsened to where he could not spend any time alone.  When he was alone, he feared seeing combat again.  He had been unable to care for himself for approximately 1 1/2 years due to feeling afraid and panicky.  He was not showering, eating, or changing his clothes, and his wife had to quit her job to care for him.  When he was with someone he trusted, he was less likely to experience fear.  He had combat-related nightmares several times a month, was quickly angered, and was unable to control angry outburst.  

In the past 2 years, the Veteran was noted to have become forgetful and could no longer drive because he would get lost and could not focus.  He was hypervigilant and had frequent flashbacks when he would think he was in Vietnam.  At these times, he stared off into space, and it was difficult to capture is attention (according to his wife).  Regarding panic symptoms, he was noted to be very nervous and shaky.  At these times, he was afraid and felt that he needed protection and to be somewhere safe.  At these times, he was also afraid that combat might occur again.  

Socially, the Veteran's relationship with his wife was good.  She took care of him and accompanied him everywhere.  His relationships with his children were also positive.  He did not socialize outside of his immediate family and close friends.  He was not comfortable in crowds or being in social situations where he was not aware of the environment.  At social functions, he tried to sit near exits and to be around the least amount of people.  He was not a part of any organization and had no hobbies.  He avoided being around people if possible and found that his need for isolation had worsened over the past 2 years.  He had no desire to go out or call people.  There was no suicidal or homicidal ideation or violent behavior despite feeling angry and irritated toward others.  

On mental status evaluation, the Veteran was noted to be dressed appropriately and causally and to be clean and hygienic.  He maintained limited eye contact and appeared guarded, but cooperative.  

During the interview, the Veteran asked for the door to be left open since he did not feel safe with it closed.  His speech was essentially normal, but when he discussed combat situations, he spoke very quickly and did so because he wanted to get through it as quickly as possible.  

The Veteran was calm through most of the interview, but was noticeably agitated and fidgety when he talked about combat stressors.  There were no indications of hallucinations or delusions, and his thought processes were coherent, organized and intact.  He was oriented, and his concentration was minimally impaired.  His insight and judgment were limited.  

The Veteran's symptoms since his last examination in 2007 were noted to have included persistently re-experiencing traumatic military events through intrusive memories, flashbacks and nightmares.  He had a markedly diminished interest in significant activities and a sense of a foreshortened future, and was detached from others.  

The Veteran exhibited persistent symptoms of increased arousal such as difficulty staying asleep, difficulty with concentration, irritability and anger outbursts, exaggerated startle response, and hypervigilance.  He also experienced symptoms of a panic disorder with agoraphobia, which was related to his PTSD.  He had recurrent unexpected panic attacks and concerns about having additional attacks, and experienced a significant change in behavior related to the attacks.  These symptoms were experienced in direct relationship with fears associated with his combat stressors.  Symptoms of anxiety were subsumed under the PTSD and panic disorder diagnoses.

The Veteran reported he had not worked since 2001 due to his inability to concentrate and focus.  He was also unable to be alone for any length of time without experiencing symptoms of panic.  He denied having any hobbies and had no interest in being around other people.  The examiner opined that, since 2007, the Veteran experienced more symptoms, had an increased frequency of symptoms, and had more difficulty coping with his symptoms.  His symptoms of PTSD resulted in deficiencies in functioning socially, occupationally and in mood.  

As noted, the Veteran's panic disorder with agoraphobia was secondary to the PTSD.  In the examiner's opinion, the Veteran also experienced total occupational impairment in both physical and sedentary settings.  The Veteran was assigned a current GAF score of 46 and was noted to have had a score of 52 in March 2009.

The March and June 2010 VA treatment records indicated that the Veteran showed some improvement with medication, but still had anxiety and panic type symptoms on an almost daily basis.  He continued to have to be with either his wife or children at all times or would become very anxious, experience panic attacks and sweat.  His wife reported that the Veteran, at times, had a decreased frustration tolerance and irritability and angered easily.  Although he slept better, he still had nightmares.  Avoidance and hypervigilance were improved with treatment, but they were still present.  

The Veteran had difficulty remembering things and problems with concentration and focus.  He had difficulty establishing and maintaining effective work and social relationships, and he was unable to work secondary to anxiety and panic symptoms.  He denied having psychotic symptoms, hopelessness or helplessness, suicidal ideation, or drug or alcohol use.  

The Veteran maintained intermittent eye contact and had normal speech.  He was cooperative.  His mood was "ok," and his affect was restricted.  His impulses, insight, and judgment were fair.  He denied hallucinations, and there was no evidence of delusion or paranoia.  He denied having suicidal or homicidal ideation.  

On this record, the Board finds that the service-connected psychiatric disorder is shown to have been productive of a disability picture that more nearly approximated the criteria warranting a 50 percent rating based on occupational and social impairment with reduced reliability and productivity for the period of the appeal prior to April 2008.  

During this time, the Veteran is shown to have endorsed symptoms of anxiety, occasional panic attacks, irritability, isolation, nightmares, mild forgetfulness and difficulty with impulsivity, but was noted to have fair insight, judgment, and impulse control.  

However, the Veteran is not shown to have had deficiencies in family relations, judgment, thinking or mood.  He had a good relationship with his wife and children, intermittent anxiety, and some variation in mood with no significant deficiency.  The Veteran's symptoms were noted to be no worse than moderate for this period.

Beginning with the submission of the April 2008 PTSD evaluation form, a VA psychiatrist first opined that the service-connected disability picture met the criteria for a 70 percent rating.   

While the psychiatrist noted that the current GAF score was that of 57, the subsequent VA treatment records in 2008 and 2009 serve to document that the Veteran was experiencing increasingly severe psychiatric manifestations.   

This was eventually confirmed by the February 2010 VA examination that noted that the Veteran had had worsening symptoms over the past 1 1/2 to 2 years with severe difficulties in coping when alone, increased forgetfulness, problems taking care of himself and a markedly diminished interest in significant activities.  He also had difficulty with his memory, decreased frustration tolerance and more panic attacks.  

The VA examiner at that time noted that the Veteran was experiencing deficiencies in functioning socially, occupationally and in mood.  Significantly, a GAF score of 46 was assigned at that time.  

Accordingly, based on this record, the service-connected psychiatric disability picture is found to have more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood and an inability to establish and maintain effective relationships beginning in April 2008. 

Hence, an increased rating of 70 percent, but not more for the service-connected PTSD is warranted for this period of the appeal.  


ORDER

An increase in compensation based on a rating of 50 percent, but not higher for the period of the appeal prior to April 2008 and an increased rating of 70 percent, but not higher for the period of the appeal beginning in April 2008 for the service-connected PTSD is granted, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

A TDIU rating may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2011). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999). 

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1 , 4.15 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a). 

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The record in this case now shows that the two service-connected disabilities are those of coronary artery disease, rated 60 percent disabling beginning on June 26, 1997, and PTSD, rated as 50 percent disabling prior to April 2008 and 70 percent disabling beginning in April 2008.   

While the Veteran's claim for a TDIU rating was previously denied by the RO, that decision did not address the service-connected disabilities as currently rated.  

Therefore, the RO must readjudicate the Veteran's claim for a TDIU rating in terms of whether the service-connected disabilities as now rated precluded the Veteran from securing or following substantially gainful employment prior to April 4, 2011.

Accordingly, this remaining matter is REMANDED to the RO for the following action:  

After completing any indicated development, the RO should readjudicate the Veteran's claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011) 


 
____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


